Title: [Diary entry: 27 April 1791]
From: Washington, George
To: 

Wednesday 27th. Breakfasted at Willm. Gause’s a little out of the direct Road 14 Miles—crossed the boundary line between No. & South Carolina abt. half after 12 oclock which is 10 miles from Gauses. Dined at a private house (one Cochrans) about 2 miles farther and lodged at Mr. Vareens 14 Miles more and 2 Miles short of the long bay. To this house we were directed as a Tavern, but

the proprietor of it either did not keep one, or would not acknowledge it. We therefore were en[ter]tained (& very kindly) without being able to make compensation.